      Case: 1:19-cr-00674 Document #: 1 Filed: 08/26/19 Page 1 of 1 PageID #:1
                                                                        FILED d
                                                                             Au0   2s   ?01e   il
                      UNITED STATES DISTRICT COURT
                      NORTHERI\I DISTRICT OF ILLINOIS                    THOIUASG. BRTJTON
                           EASTERN DIVISION                           GLERK. U.S. DISTRICT COURT


UNITED STATES OF

               v.
                         AMERICA           )
                                                 *"IgCR 674
                                                 Violation: Title 26, United
                                                 States Code, Section 7206(1)

PATRYK TRYNDA                                             JUDSE WSOO
                                               MAGISTRATE JIJDGE
                                                                      KIII
      The UNITED STATES ATTORNEY charges:

      On or about Septembe     r   28, 20L7, in the Northern District of lllinois, Eastern

Division,

                               PATRYK TRYNDA,

defendant herein, willfully made and subscribed, and caused to be made and

subscribed, a U.S. Individual Income Tax Return (Form 1040 with schedules and

attachments), for the calendar year 2016, which return was verified by written

declaration that    it was made under the penalties    of perjury and was filed with the

Internal Revenue Service, which return he did not believe to be true and correct        as to

every material matter, in that said return reported on Line 22 that the total income

was $38,910, when defendant knew that his total income substantially exceeded that

amount;

      In violation of Title 26, United States Code, Section 7206(l).
